Opinion issued January 13, 2015




                                      In The
                              Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-14-00420-CR
                                   ____________

                    MICHAEL RASHAD CRAIG, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1333045


                          MEMORANDUM OPINION

      Appellant, Michael Rashad Craig, pled guilty to the offense of burglary of a

habitation.   The court deferred adjudication in favor of five years’ community

supervision. The State later moved for adjudication, and, following a hearing,
Craig was sentenced to 15 years imprisonment in the Texas Department of Criminal

Justice.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief stating that the record presents no reversible error and

therefore the appeal is without merit and is frivolous. See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and that she is unable to advance any grounds of

error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell

v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Counsel has informed us that he has delivered a copy of the brief to appellant

and informed him of his right to examine the appellate record and to file a response.

See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008). Appellant has

not filed a response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

                                          2
grounds for review, and that therefore the appeal is frivolous. See Anders, 386 U.S.

at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court—and not counsel—

determines, after full examination of proceedings, whether appeal is wholly

frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009)

(explaining that frivolity is determined by considering whether there are “arguable

grounds” for review); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.

2005) (reviewing court must determine whether arguable grounds for review exist);

Mitchell, 193 S.W.3d at 155 (reviewing court determines whether arguable grounds

exist by reviewing entire record). An appellant may challenge a holding that there

are no arguable grounds for appeal by filing a petition for discretionary review in

the Court of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1    Attorney Jerome Godinich, Jr. must immediately send the notice

required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice

with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                   PER CURIAM

Panel consists of Justices Keyes, Higley, and Brown.


1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           3
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4